Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 1 of 22 Page ID #:52



   1   ANOUSH HAKIMI (State Bar No. 228858)
       anoush@handslawgroup.com
   2   PETER SHAHRIARI (State Bar No. 237074)
       peter@handslawgroup.com
   3   ANI AVETISYAN (State Bar. No. 266679)
       ani@handslawgroup.com
   4   LAURA STEVEN (State Bar. No. 332168)
       laura@handslawgroup.com
   5
       THE LAW OFFICE OF HAKIMI &
   6   SHAHRIARI
       1800 Vine Street
   7   Los Angeles, CA 90028
   8   Telephone: (888) 635 - 2250
       Facsimile: (213) 402 - 2170
   9
       Attorneys for Plaintiff,
 10    PHILLIP WALKER
 11
 12
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 13
 14    PHILLIP WALKER, an individual,           Case No.: 2:21-cv-00082-VAP-PVC
 15
                Plaintiff,
 16
       v.                                   FIRST AMENDED COMPLAINT
 17                                         FOR VIOLATIONS OF:
       STERIK INGLEWOOD, L.P., a            AMERICANS WITH DISABILITIES
 18    Delaware Limited Partnership; RALPHS ACT OF 1990, 42 U.S.C. § 12181 et
       GROCERY COMPANY, an Ohio             seq.; UNRUH CIVIL RIGHTS ACT,
 19    corporation and Does 1-10,           CALIFORNIA CIVIL CODE § 51 et
                                            seq.
 20
                Defendants.
 21
 22                                             DEMAND FOR JURY TRIAL
 23
 24
 25
            Most Americans, especially Seniors, become disabled at some point in life…
 26
 27
 28

                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 2 of 22 Page ID #:53



   1         Plaintiff Phillip Walker (hereinafter referred to as “Plaintiff,”) complains of
   2
       Sterik Inglewood, L.P., a Delaware Limited Partnership; Ralphs Grocery Company,
   3
   4   an Ohio corporation; and Does 1-10 (each, individually a “Defendant,” and

   5   collectively “Defendants”), and alleges as follows:
   6
                                  I.     PARTIES
   7
   8         1.      Phillip Walker is a senior citizen who has trouble walking. Advanced
   9   arthritis in his right hip has impaired his walking and standing ability. He uses a
 10    seat cane. Advanced arthritis in his right hip has impaired his walking and
 11    standing ability. He also has difficulty moving his upper torso and lower body in
 12    concert. Plaintiff is qualified as being disabled pursuant to 42 USC Section
 13    12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq. and 52,
 14
       et seq., and other statutory laws which protect the rights of “disabled persons”.
 15
       Plaintiff is a California resident with physical disabilities. Plaintiff has been issued
 16
       a blue permanent disability Disabled Person Parking Placard by the State of
 17
       California.
 18
             2.      Defendant Sterik Inglewood, L.P., a Delaware Limited Partnership
 19
 20    owned the property (“Property”) located at 3200 W Century Blvd, Inglewood, CA
 21    90303, at all relevant times.
 22
             3.      There is a business establishment on the Property known as “Food 4
 23
 24    Less” hereinafter “business”).
 25
             4.      Defendant Ralphs Grocery Company, an Ohio corporation, is/was a
 26
       lessee of the Property with control over its business at all relevant times.
 27
 28          5.      DOES 1 through 10 were at all relevant times lessors, lessees, property
                                             2
                                         COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 3 of 22 Page ID #:54



   1   owners, subsidiaries, parent companies, employers, employees, agents, corporate
   2
       officers, managers, principles and/or representatives of Defendants. Plaintiff is
   3
   4   unaware of the true names and capacities of Defendants sued herein, as DOES 1

   5   through 10, inclusive, and therefore, sues those Defendants by fictitious names.
   6
       Plaintiff requests that the Court grant leave to amend this complaint to allege the
   7
   8   true names and capacities when determined by whatever source.
   9         6.     Plaintiff alleges that Defendants at all times have been and are relevant
 10
       to this cause of action, the owners, franchisees, lessees, general partners, limited
 11
 12    partners, agents, employees, employers, represent partners, subsidiaries, partner
 13    companies, and/or joint ventures of the remaining Defendants and were acting
 14
       within the course and scope of that relationship. Plaintiff is further informed and
 15
 16    believes and alleges that each of the Defendants gave consent to, ratified, and/or
 17    authorized the acts alleged of each of the remaining defendants.
 18
             7.     Plaintiff visited the public accommodations owned and operated by
 19
 20    Defendants with the intent to purchase and/or use the goods, services, facilities,
 21    privileges, advantages, or accommodations operated and/or owned by Defendants.
 22
                                 II.    JURISDICTION & VENUE
 23
 24          8.     This Court has subject matter jurisdiction over this action pursuant to
 25
       28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 26
       Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 27
 28          9.     Pursuant to supplemental jurisdiction, an attendant and related cause of
                                             3
                                         COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 4 of 22 Page ID #:55



   1   action, arising from the same nucleus of operative facts and arising out of the same
   2
       transactions, is also brought under California’s Unruh Civil Rights Act, which act
   3
   4   expressly incorporates the ADA.

   5          10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
   6
       founded on the fact that the real property which is the subject of this action is
   7
   8   located in this district and that Plaintiff’s cause of action arose in this district.
   9                               III.   FACTS
 10
              11.    The Property owned by Defendants is a facility which is open to the
 11
 12    public and is a business establishment.
 13           12.    Plaintiff alleges that the Property has been newly constructed and/or
 14
       underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 15
 16    failed to comply with California access standards which applied at the time of each
 17    new construction and/or alteration or failed to maintain accessible features in
 18
       operable working condition.
 19
 20           13.    Plaintiff visited the Property during the relevant statutory period on
 21    three (3) separate occasions, in August 2020, September 2020 and October 2020 to
 22
       patronize the business.
 23
 24           14.    Defendants did not offer persons with disabilities with equivalent
 25
       facilities, privileges and advantages offered by Defendants to other patrons.
 26
              15.    Plaintiff encountered barriers (both physical and intangible) that
 27
 28    interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
                                              4
                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 5 of 22 Page ID #:56



   1   services, privileges, and accommodations offered at the Property.
   2
             16.   Parking for patrons visiting the Property are among the facilities,
   3
   4   privileges, and advantages offered by Defendants to patrons of the Property.

   5         17.   However, there is no accessible parking for disabled patrons. Not one
   6
       single space. The parking space designated for disabled persons does not comply
   7
   8   with the Americans with Disabilities Act (“ADA”).
   9         18.   The parking area does not comply with the latest California Building
 10
       Codes (“2010 CBC”).
 11
 12          19.   Parking is one of the facilities, privileges, and advantages offered by
 13    Defendants to patrons of the Property.
 14
             20.   When Plaintiff visited the Property, Plaintiff experienced access
 15
 16          barriers related to parking, signage, restrooms, and paths of travel.
 17          Plaintiff encountered the following barriers at Defendant’s Property:
 18
 19
 20          Food 4 Less and the Property it sits on does not have accessible
 21          designated disabled parking spaces, adjacent loading/unloading access
 22
             aisles, paths of travel, and restrooms. The parking spaces and access
 23
 24          aisles have many areas with cracks, and uneven damaged ground. The
 25
             paths of travel are urgently in need of repair due to its severe damaged
 26
             ground surface, cracks, and abrupt changes in level. The paths of travel
 27
 28          are hazardous and inaccessible.
                                            5
                                        COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 6 of 22 Page ID #:57



   1
   2
            VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
   3
   4        ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route

   5        of travel.) An accessible route of travel is not provided to all entrances and
   6
            portions of the building, entrances and/or between the building and a public
   7
   8        way.
   9
 10
            VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
 11
 12         There is no accessible path of travel into the building entrances. There is no
 13         safe way for Plaintiff to travel from the parking area to the entrance of the
 14
            Property.
 15
 16
 17         VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
 18
            (Directional signage.) There is no directional signage showing an accessible
 19
 20         path of travel.
 21
 22
            VIOLATION of 2010 ADAS 403.3. (Path of travel- cross slope.) The cross
 23
 24         slope of the accessible path of travel is greater than two (2) percent.
 25
 26
            VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §
 27
 28         502.2. (Faded paint – accessible space lines.) The paint used for the
                                           6
                                       COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 7 of 22 Page ID #:58



   1        designated accessible parking space is so worn and aged that it cannot be
   2
            seen. This makes it unclear where the actual parking space is. The required
   3
   4        width dimensions are not painted as required. This makes it difficult for

   5        Plaintiff to park in the designated space.
   6
   7
   8        VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Width of
   9        space). The parking space designated for disabled persons measures less than
 10
            nine (9) feet wide. This makes it difficult for Plaintiff to park in the
 11
 12         designated space.
 13
 14
            VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of
 15
 16         space.) The designated disabled parking space measures less than eighteen
 17         (18) feet long, which makes it difficult for Plaintiff to park in the designated
 18
            space.
 19
 20
 21         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
 22
            changes in level.) The path of travel from the space reserved for disabled
 23
 24         patrons has an uneven ground surface with changes in level exceeding one-
 25
            half inch.
 26
 27
 28         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
                                            7
                                        COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 8 of 22 Page ID #:59



   1        § 502.4. (Slope of parking space.) The parking space reserved for disabled
   2
            patrons has surface slopes in it that are greater than two (2) percent.
   3
   4
   5        VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
   6
            § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
   7
   8        access aisle for the space reserved for disabled persons has surface slopes in
   9        it that are greater than two (2) percent.
 10
 11
 12         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
 13         2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
 14
            aisle to the designated disabled parking space is less than eighteen (18) feet
 15
 16         long. This makes it difficult for Plaintiff to use the adjacent space to safely
 17         disembark from the car.
 18
 19
 20         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
 21         2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
 22
            loading/unloading access aisle to the designated disabled parking space is
 23
 24         less than five (5) feet wide. This makes it difficult for Plaintiff to use the
 25
            adjacent space to safely disembark from the car.
 26
 27
 28         VIOLATION of 2010 CBC § 1129B.3.1; 1991 ADAS § 4.6.3; 2010 ADAS
                                            8
                                        COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 9 of 22 Page ID #:60



   1        § 502.3. (No loading/unloading access aisle.) The adjacent loading/unloading
   2
            access aisle for the accessible parking space is missing entirely. This makes it
   3
   4        difficult for Plaintiff to use the adjacent space to safely disembark from the

   5        car.
   6
   7
   8        VIOLATION of 2010 CBC § 1129B.4. (Surface signage.) The paint used for
   9        the designated accessible parking spaces is faded and cannot be seen. There is
 10
            no compliant surface signage at the designated disabled parking space. The
 11
 12         International Access Symbol is so faded and worn that it cannot be read. The
 13         street surface (pavement) signage is unreadable because the paint has faded.
 14
 15
 16         VIOLATION of 2010 CBC § 1129B.3.1. (“NO PARKING” – ground
 17         surface sign.) The words “NO PARKING” is fading from the adjacent
 18
            loading/unloading access aisles. As a result, non-disabled patrons park in the
 19
 20         loading/unloading access aisles, blocking Plaintiff from being able to use the
 21         access aisles. Cars and trucks park or block the access aisles because the
 22
            paint is faded and difficult to read.
 23
 24
 25
            VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign
 26
            warning of the minimum $250 fine for unauthorized parking in the
 27
 28         designated disabled accessible parking space is missing entirely.
                                            9
                                        COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 10 of 22 Page ID #:61



   1
   2
             VIOLATION of 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4. (Sign off-
   3
   4         center.) Although there is a sign showing where the designated accessible

   5         space parking is, it is not centered as required, but off to the side. The sign
   6
             was posted away from the middle of the parking space, rather than centered
   7
   8         at the space as required. This makes it more difficult for people and parking
   9         enforcement to determine which space is intended for the sole use of disabled
  10
             persons.
  11
  12
  13         VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
  14
             loading/unloading access aisle must adjoin an accessible route to an
  15
  16         accessible entrance. It does not.
  17
  18
             VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Changes in
  19
  20         level of ground surface.) Within the only parking space reserved for disabled
  21         patrons, the asphalt is uneven, with depressions, dips, divots, and uneven
  22
             ground. There are sunken parts. There are cracked parts. This makes
  23
  24         travelling in this area difficult.
  25
  26
             VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
  27
  28         parking – uneven surface.) The path of travel from the designated disabled
                                             10
                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 11 of 22 Page ID #:62



   1         parking spaces to the entrance has damaged ground which is uneven. The
   2
             damaged ground has pavement distresses. Parts of the ground surface are not
   3
   4         flush. The surface of the ground within the designated path of travel leading

   5         into the entrance is not flat. This makes traveling in this area difficult. The
   6
             path of travel from the designated disabled parking spaces to the entrance
   7
   8         runs into these pavement distresses which have caused changes in level
   9         greater than one-half inch, but no ramp is provided. These steep changes in
  10
             level create uneven surfaces. The types of pavement distresses which exist
  11
  12         include but are not limited to: alligator (fatigue) cracking, joint reflection
  13         cracking, potholes, asphalt bleeding, patching near utilities, block cracking,
  14
             raveling, stripping, corrugation and shoving, and depressions. These
  15
  16         pavement distresses are made worse and exacerbated by designs which do
  17         not follow the ADAAG. These areas should be fixed immediately because
  18
             they are also a tripping and falling hazard.
  19
  20
  21         VIOLATION of 2010 CBC § 1129B.3.1; 2010 ADAS § 502.6; ADAS §
  22
             4.6.3. (Marked path of travel.) There is no marked path of travel from the
  23
  24         disabled parking space to the entrance. There is no safe way for Plaintiff to
  25
             park there and then travel to the entrance of the Property. Plaintiff is forced
  26
             to travel a dangerous route, behind parked cars and in the vehicle drive path
  27
  28         to move from the space to the entrance.
                                            11
                                         COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 12 of 22 Page ID #:63



   1
   2
             VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS § 4.8.1. (Ramps.)
   3
   4         The accessible route of travel has a slope greater than 1:20 (5%) but is not a

   5         compliant ramp.
   6
   7
   8         VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
   9         ramps do not have a minimum clear width of forty-eight (48) inches.
  10
  11
  12         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least
  13         possible slope of ramp.) The least possible slope is not used for the ramp
  14
             leading into the business.
  15
  16         VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
  17         cross slope of ramp.) The cross slope of the ramp was greater than 2%.
  18
  19
  20         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
  21         landings.) Level ramp landings must be provided at the top and bottom of
  22
             each ramp. They are not provided.
  23
  24
  25
             VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
  26
             ramp landings.) The landing of ramps must be at least as wide as the ramp
  27
  28         run leading to it, but they are not.
                                             12
                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 13 of 22 Page ID #:64



   1
   2
             VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
   3
   4         4.8.4(3). (Minimum landing width and length for top ramp landings.) The

   5         ramp’s top landing is not sixty inches (60”) wide and long as required.
   6
   7
   8         VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
   9         bottom ramp landings.) The ramp’s bottom landing is not seventy-two
  10
             inches (72”) in length as required.
  11
  12
  13         VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
  14
             (Minimum landing size for change of direction in ramp.) The change of
  15
  16         direction in the ramp does not have a minimum landing size of 60” x 60”.
  17
  18
             VIOLATION of 2010 CBC § 1127B.5.7; 1991 ADAS § 4.7.7. (Detectable
  19
  20         warnings - curb ramp.) Detectable warnings extending the full width and
  21         depth of the ramp are not installed where curb ramps lead to an accessible
  22
             route.
  23
  24
  25
             VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
  26
             entrance threshold and weather strip changes in level.) Inside the building,
  27
  28         the front door entrance threshold and weather strip has changes in level
                                           13
                                        COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 14 of 22 Page ID #:65



   1         greater than one-half inch but provides no ramps. This makes traversing this
   2
             area difficult.
   3
   4
   5         VIOLATION of 2010 CBC § 1115B.8.4; 1991 ADAS § 4.16.6; 2010
   6
             ADAS § 604.7. (Toilet paper dispenser.) The toilet tissue dispenser is
   7
   8         mounted more than twelve (12) inches from the front edge of the toilet seat,
   9         making it hard for Plaintiff to use the toilet.
  10
  11
  12         VIOLATION of 2010 CBC § 1115B.6. (Sanitary facilities – door signage.)
  13         The sanitary facilities are missing door signage indicating an accessible
  14
             facility.
  15
  16         Plaintiff personally encountered the foregoing barriers.
  17         21.      These inaccessible conditions denied Plaintiff full and equal access
  18
       and caused difficulty, humiliation, and/or frustration.
  19
  20         22.      The barriers existed during each of Plaintiff’s visits in 2020.
  21         23.      Plaintiff alleges that Defendants knew that the foregoing architectural
  22
       barriers prevented access. Plaintiff will prove that Defendants had actual knowledge
  23
  24   that the architectural barriers prevented access, and that the noncompliance with the
  25
       ADA Accessibility Guidelines and Title 24 of the California Building Code was
  26
       intentional.
  27
  28         24.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
                                              14
                                           COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 15 of 22 Page ID #:66



   1   reasonably deterred from returning to Defendants’ public accommodation facilities
   2
       because of the knowledge of barriers to equal access, relating to Plaintiff’s
   3
   4   disabilities, that continue to exist at the Property.

   5         25.    Defendants have failed to maintain in working and useable conditions
   6
       those features necessary to provide ready access to persons with disabilities.
   7
   8         26.    Defendants have the financial resources to remove these barriers
   9   without much expense or difficulty in order to make their Property more accessible
  10
       to their mobility impaired customers. The removal of these barriers is readily
  11
  12   achievable. The United States Department of Justice has determined that removal of
  13   these types of barriers is readily achievable to remove.
  14
             27.    Defendants refuse to remove these barriers.
  15
  16          28.   On information and belief, Plaintiff alleges that Defendants’ failure to
  17   remove these barriers was intentional, because the barriers are logical and obvious.
  18
       During all relevant times, Defendants had authority, control, and dominion over
  19
  20   these conditions; thus, the absence of accessible facilities was not a mishap, but
  21   rather an intentional act.
  22
              29.   These barriers to access are described herein without prejudice to
  23
  24   Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
  25
       access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)
  26
       (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
  27
  28   have all barriers that relate to his or her disability removed, regardless of whether
                                             15
                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 16 of 22 Page ID #:67



   1   he or she personally encountered them).
   2
          IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   3
   4       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)

   5                                  (Against All Defendants)
   6
             30.    Plaintiff alleges and incorporates by reference each and every
   7
   8   allegation contained in all prior paragraphs of this complaint.
   9         31.    Title III of the ADA prohibits discrimination against any person on the
  10
       basis of disability in the full and equal enjoyment of the goods, services, facilities,
  11
  12   privileges, advantages, or accommodations of any place of public accommodation
  13   by any person who owns, leases, or operates a place of public accommodation.
  14
       U.S.C. § 12182(a).
  15
  16         32.    Defendants discriminated against Plaintiff by denying “full and equal
  17   enjoyment” and use of the goods, services, facilities, privileges, or accommodations
  18
       of Defendant’s facility during each visit and each incident of deterred visit.
  19
  20         33.    The acts and omissions of Defendants herein were/are in violation of
  21   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
  22
             34.     Pursuant to the ADA, discrimination is a “failure to make reasonable
  23
  24   modifications in policies, practices or procedures, when such modifications are
  25
       necessary to afford goods, services, facilities, privileges, advantages or
  26
       accommodations to individuals with disabilities, unless the entity can demonstrate
  27
  28   that making such modifications would fundamentally alter the nature of such goods,
                                            16
                                         COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 17 of 22 Page ID #:68



   1   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
   2
       12182(b)(2)(A)(ii).
   3
   4         35.    The ADA requires removal of architectural barriers in existing

   5   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)
   6
       (“discrimination includes … a failure to remove architectural barriers, and
   7
   8   communication barriers that are structural in nature, in existing facilities, … where
   9   such removal is readily achievable”). The term “readily achievable” is defined as
  10
       “easily accomplishable and able to be carried out without much difficulty or
  11
  12   expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
  13   Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
  14
       the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part
  15
  16   36, Appendix A.
  17         36.    If removal of any barrier is not readily achievable, a failure to make
  18
       goods, services, facilities, or accommodations available through alternative
  19
  20   methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
  21   12182(b)(2)(A)(v).
  22
             37.    Plaintiff alleges that Defendants can easily remove the architectural
  23
  24   barriers at their facility without much difficulty or expense, and that Defendants
  25
       violated the ADA by failing to remove those barriers because removal was readily
  26
       achievable. There are companies in the area which can repaint parking areas for as
  27
  28   little as $350. Defendants can afford such costs, which are a fraction of what
                                           17
                                        COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 18 of 22 Page ID #:69



   1   Defendants receive in rental profits for such a large and expensive property.
   2
             38.     Alternatively, if it was not “readily achievable” for Defendants to
   3
   4   remove barriers at their facilities, Defendants violated the ADA by failing to make

   5   the required services available through alternative methods, which are readily
   6
       achievable.
   7
   8         39.     On information and belief, the facility was modified after January 26,
   9   1992, mandating compliance access requirements under the ADA.
  10
             40.     The ADA requires that facilities altered in a manner that affects or
  11
  12   could affect their usability must be made readily accessible to individuals with
  13   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  14
             41.     Plaintiff alleges that Defendants altered the facilities at the Property in
  15
  16   a manner that violated the ADA, and/or failed to make the Property readily
  17   accessible to physically disabled persons, including Plaintiff, to the maximum
  18
       extent feasible.
  19
  20         42.     The ADA also requires reasonable modifications in policies, practices,
  21   or procedures, when such modifications are necessary to afford goods, services,
  22
       facilities, privileges, advantages, or accommodations to individuals with
  23
  24   disabilities, unless the entity can demonstrate that making such modifications
  25
       would fundamentally alter the nature of such goods, services, facilities, privileges,
  26
       advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
  27
  28         43.     Plaintiff alleges that Defendants violated the ADA by failing to make
                                             18
                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 19 of 22 Page ID #:70



   1   reasonable modifications in policies, practices, or procedures at the Property when
   2
       these modifications were necessary to afford (and would not fundamentally alter the
   3
   4   nature of) the goods, services, facilities, privileges, advantages, or accommodations.

   5         44.    Plaintiff seeks a finding from this Court that Defendants violated the
   6
       ADA, so that Plaintiff may pursue damages under California’s Unruh Civil Rights
   7
   8   Act for Disable Persons Act.
   9         45.    Here Defendants’ failure to make sure that accessible facilities were
  10
       available and ready to be used by the Plaintiff was/is a violation of law.
  11
  12         46.    Plaintiff would like to continue to frequent Defendants’ property
  13   because it is close to his home. However, Plaintiff is deterred from doing so
  14
       because Plaintiff has been discriminated against and is aware of accessibility
  15
  16   barriers at the Property.
  17         47.    Among the remedies sought, Plaintiff seeks an injunction order
  18
       requiring compliance with state and federal access laws, and remediation of all the
  19
  20   existing access violations at the Property.
  21     V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  22
                                      (Cal. Civ. Code § 51-53.)
  23
  24
                                      (Against All Defendants)
  25
  26         48.    Plaintiff repleads and incorporates by reference, as though fully set

  27   forth herein, the allegations contained in all prior paragraphs of this complaint.
  28
                                            19
                                         COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 20 of 22 Page ID #:71



   1            49.   California Civil Code § 51 states, in part: “All persons within the
   2
       jurisdictions of this state are entitled to the full and equal accommodations,
   3
   4   advantages, facilities, privileges, or services in all business establishments of every

   5   kind whatsoever.”
   6
                50.   California Civil Code § 51 also states, in part: “No business
   7
   8   establishment of any kind whatsoever shall discriminate against any person in this
   9   state because of the disability of the person.”
  10
                51.   California Civil Code § 51(f) specifically incorporates, by reference,
  11
  12   an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh
  13   Act”).
  14
                52.   The Unruh Act also provides that a violation of the ADA, or California
  15
  16   state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §
  17   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
  18
       Cal. 1994).
  19
  20            53.   Defendants’ above-mentioned acts and omissions have violated the
  21   Unruh Act by denying Plaintiff his rights to full and equal use of the
  22
       accommodations, advantages, facilities, privileges, and services they offer, on the
  23
  24   basis of Plaintiff’s disability.
  25
                54.   Defendants’ above-mentioned acts and omissions have also violated
  26
       the Unruh Act by denying Plaintiff his rights to equal access pursuant to the ADA;
  27
  28   and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
                                             20
                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 21 of 22 Page ID #:72



   1         55.      Because violation of the Unruh Act resulted in difficulty, discomfort,
   2
       and/or embarrassment for Plaintiff, the Defendants are each also responsible for
   3
   4   statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).

   5         56.      Plaintiff was actually damaged.
   6
             57.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks
   7
   8   statutory minimum damages of four thousand dollars ($4,000) for each offense.
   9                                  PRAYER FOR RELIEF
  10
                      WHEREFORE, Plaintiff prays for judgment against Defendants, as
  11
  12   follows:
  13         1. For injunctive relief, compelling Defendants to comply with the
  14
                   Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
  15
  16               Plaintiff is not invoking section 55 of the California Civil Code and is not
  17               seeking injunctive relief under the Disabled Person Acts.
  18
             2. Damages under the Unruh Civil Rights Act, which provides for actual
  19
  20               damages and a statutory minimum of $4,000 per each offense.
  21         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  22
                   42 U.S.C. § 12205, and Cal. Civ. Code § 52.
  23
  24                                      JURY DEMAND
  25
       Plaintiffs demand a trial by jury on all issues so triable.
  26
  27
  28
                                             21
                                          COMPLAINT
Case 2:21-cv-00082-VAP-PVC Document 12 Filed 03/05/21 Page 22 of 22 Page ID #:73



   1   DATED: March 5, 2021 THE LAW OFFICE OF HAKIMI & SHAHRIARI
   2
   3
                                    By:   /s/ Peter Shahriari, Esq.____________
   4                                      PETER SHAHRIARI, ESQ.
                                          Attorney for Plaintiff, Phillip Walker
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                        22
                                     COMPLAINT
